                          Case 07-11047-CSS              Doc 11466        Filed 11/01/18        Page 1 of 4



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         ----------------------------------------------------------------- x
         In re:                                                            :     Chapter 11
                                                                           :
         AMERICAN HOME MORTGAGE                                            :     Case No. 07-11047 (CSS)
         HOLDINGS, INC., a Delaware corporation, et al.,1                  :
                                                                           :     Jointly Administered
                 Debtors.                                                  :
                                                                           :     Ref. Docket No. 11464
         ----------------------------------------------------------------- x

                                                  VERIFIED FINAL REPORT

                    Pursuant to Rule 3022-1(c) of the Local Rules of Bankruptcy Practice and Procedure of

         the United States Bankruptcy Court for the District of Delaware, the following is a final report

         regarding the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”):

                    1.       On October 26, 2018, Steven D. Sass, as liquidating trustee (the “Plan Trustee”)

         for the trust established pursuant to the Amended Chapter 11 Plan of Liquidation of the Debtors

         Dated as of February 18, 2009 [D.I. 7029] in connection with the chapter 11 cases of the above-

         captioned debtors (the “Debtors”) filed the Plan Trustee’s Motion for Entry of a Final Decree

         and Order (I) Closing the Debtors’ Chapter 11 Cases, (II) Discharging and Releasing Epiq

         Bankruptcy Solutions, LLC from Further Duties as Court-Appointed Claims and Noticing Agent,

         (III) Extending the Plan Trust Termination Date, and (IV) Granting Related Relief [D.I. 11464].

                    2.       The following sets forth the fees and expenses paid to the parties identified below

         from the date of commencement of the Chapter 11 Cases through the date of entry of the Notice


         1      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: American Home Mortgage Holdings, Inc. (6303); American Home Mortgage Investment Corp., a Maryland
                corporation (3914); American Home Mortgage Acceptance, Inc., a Maryland corporation (1979); AHM SV,
                Inc. (f/k/a American Home Mortgage Servicing, Inc.), a Maryland corporation (7267); American Home
                Mortgage Corp., a New York corporation (1558); American Home Mortgage Ventures LLC, a Delaware limited
                liability company (1407); Homegate Settlement Services, Inc., a New York corporation (7491); and Great Oak
                Abstract Corp. , a New York corporation (8580). The mailing address for all of the Debtors is: AHM
                Liquidating Trust, P.O. Box 6743, Ellicott City, MD 21042.
01:23722850.2
                          Case 07-11047-CSS               Doc 11466          Filed 11/01/18        Page 2 of 4



         of (I) Occurrence of the Effective Date of the Plan; (II) Deadlines to File Administrative Claims,

         Professional Claims, Rejection Damages Claims, and Subordination Statements, and to Submit

         Invoices for Indenture Trustee Expenses; and (III) Appointment of Borrower Information

         Ombudsperson [D.I. 9519]:2

                    Name of Applicant                    Aggregate Amount of               Aggregate Amount of
                                                               Fees ($)                       Expenses ($)
         Young Conaway Stargatt &                               19,804,693.50                        1,966,669.74
         Taylor, LLP, Counsel for the
         Debtors
         Quinn Emanuel Urquhart &                                    3,198,491.75                           192,546.48
         Sullivan, LLP (f\k\a Quinn
         Emanuel Urquhart Oliver &
         Hedges LLP), Special Counsel for
         the Debtors
         Cadwalader, Wickersham & Taft                               7,999,809.00                         1,354,756.48
         LLP, Special Counsel to the
         Debtors
         BDO USA, LLP Tax Advisor to                                      125,000.00                             930.96
         the Debtors
         Allen & Overy, LLP, Special                                 3,364,401.25                         3,351,536.95
         Counsel for the Debtors
         Milestone Advisors LLC,                                     4,067,741.94                           198,122.40
         Financial Advisor for the Debtors
         Kilpatrick Townsend Stockton                                      60,511.25                             386.55
         LLP (formerly Muldoon Murphy
         & Aguggia LLP), Ordinary Course
         Professional for the Debtors
         Traxi LLC, Ordinary Course                                       289,051.31                          18,748.19
         Professional for the Debtors
         Weiner Brodsky Sidman Kider                                      715,205.00                          62,807.73
         PC, Ordinary Course Professional
         for the Debtors
         PricewaterhouseCoopers, Tax                                      383,060.50                             371.62
         Advisor for the Debtors
         Phoenix Capital, Inc. Investment                                 400,000.00                          12,569.56
         Banker for the Debtors




         2      The fees and expenses set forth in the following chart are from the final fee orders entered by the United States
                Bankruptcy Court for the District of Delaware (the “Court”). See D.I. 9983, 9984, 9986, 9992 & 10006.

01:23722850.2
                                                                      2
                     Case 07-11047-CSS        Doc 11466     Filed 11/01/18   Page 3 of 4



         Hahn & Hessen LLP, Counsel to              7,873,102.00                   216,192.29
         the Committee of Unsecured
         Creditors
         Blank Rome LLP, Counsel to the             1,023,410.00                   136,731.85
         Committee of Unsecured Creditors
         Bifferato LLC, Special Conflicts                 18,933.00                 14,225.38
         Counsel to the Committee of
         Unsecured Creditors
         BDO Capital Advisors, f/k/a                      18,070.00                    474.94
         Trenwith Securities, LLC,
         Investment Banking Advisor to
         the Committee of Unsecured
         Creditors
         Ferry, Joseph & Pearce, P.A.,                    51,589.30                  9,033.71
         Special Conflicts Counsel to the
         Committee of Unsecured Creditors
         BDO Seidman, LLP, Financial                4,054,237.75                    48,462.79
         Advisor to the Committee of
         Unsecured Creditors
         Receivable Management Services                  531,620.87                        0.00
         Corp., Collection Agent for the
         Committee of Unsecured Creditors
         Law Offices of Alan Weinreb,                    305,712.21                560,198.39
         PLLC, Foreclosure Professional
         for the Debtors
         Robert J. Hopp & Associates,                     50,653.25                173,653.64
         LLC, Foreclosure Professional for
         the Debtors
         Codilis & Associates, P.C.,                     584,993.00                666,758.93
         Foreclosure Professional for the
         Debtors
         Samuel I. White, P.C., Foreclosure              251,735.00                614,021.60
         Professional for the Debtors
         Northwest Trustee Services, Inc.,               869,023.50              2,126,346.49
         Foreclosure Professional for the
         Debtors
         Law Office of Daniel C.                         654,025.00                657,615.63
         Consuegra, Foreclosure
         Professional for the Debtors
         Adorno & Yoss LLP, Foreclosure                  939,962.00              1,029,391.46
         Professional for the Debtors
         Zeichner Ellman & Krause LLP,                   157,554.00                        0.00
         Foreclosure Professional for the
         Debtors


01:23722850.2
                                                     3
                      Case 07-11047-CSS         Doc 11466        Filed 11/01/18    Page 4 of 4



         Cohn, Goldberg & Deutsch, LLC,                       276,775.00                 431,552.46
         Foreclosure Professional for the
         Debtors
         Pendergast & Jones, P.C.,                             24,360.00                  53,185.54
         Foreclosure Professional for the
         Debtors
         Weltman, Weinberg & Reis Co.                         479,998.75                 657,848.97
         LPA, Foreclosure Professional for
         the Debtors
         TD Service Co., Foreclosure                     2,091,557.89                  1,870,106.47
         Professional for the Debtors
         Zuckerman Spaeder LLP, Counsel                       177,434.50                   9,235.38
         for the Official Committee of
         Borrowers
         Gilbert LLP, Counsel for the                         358,702.75                  15,166.59
         Official Committee of Borrowers
         Hennigan Dorman, LLP, (formerly                 1,514,668.00                     46,832.77
         Hennigan, Bennett & Dorman,
         LLP), Special Conflicts Counsel to
         the Committee of Unsecured
         Creditors

                3.      No trustee or examiner was appointed in the Chapter 11 Cases and therefore no

         fees were incurred for a trustee or examiner or their counsel.

                4.      In connection with closing the Chapter 11 Cases, the Plan Trustee will pay all fees

         due and owing to the Office of the United States Trustee for the District of Delaware under

         section 1930 of title 28 of the United States Code, and the Plan Trustee will complete any

         remaining reports with respect to the Chapter 11 Cases if and as required.

                        I declare under penalty of perjury under the laws of the United States of America

         that the foregoing is true and correct to the best of my knowledge and belief based on my review

         of the Debtors’ books and records and orders entered by the Court.


         Dated: November 1, 2018                              /s/ Steven D. Sass
                                                              Steven D. Sass
                                                              Plan Trustee



01:23722850.2
                                                          4
